COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §               No. 08-16-00018-CR
 Mitchell Edward Templeton, Jr.,
                                                 §                  Appeal from the
                   Appellant,
                                                 §                 34th District Court
 v.
                                                 §             of El Paso County, Texas
 The State of Texas,
                                                 §               (TC# 20120D05281)
                   State.
                                              §
                                            ORDER

       Pending before the Court is a motion filed by Appellant’s counsel asking that we order

the District Clerk to provide Appellant with a paper copy of the appellate record, rather than an

electronic version of the record on CD, because prison authorities will not permit Appellant to

access a computer. The appellate record has been filed with the Court. Further, under Rule

34.6(h), the court reporter is required to file a duplicate of the reporter’s record with the trial

court clerk. TEX.R.APP.P. 34.6(h). This copy is intended to be used by the litigants during the

course of the direct appeal. Appellant is represented by counsel on appeal and counsel has

access to the appellate record. Thus, the constitutional requirement that Appellant be provided

with a free copy of the record in his direct appeal has been satisfied in this case. Appellant is not

entitled to be provided with a duplicate free copy of the appellate record for his own use when he

is represented by counsel on appeal. The motion is DENIED.

       IT IS SO ORDERED this 12th day of September, 2016.



                                              PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.